Exhibit 10.1

PAR PACIFIC HOLDINGS, INC.

$52,500,000 Convertible Subordinated Bridge Notes

COMMITMENT FOR BRIDGE NOTES

 

Issuer/Company

Par Pacific Holdings, Inc., a Delaware corporation (“PPH”).

 

Guarantors

None.

 

Notes

$52,500,000 principal amount of 2.50% Convertible Subordinated Bridge Notes due
90 days following issuance (the “Bridge Notes”); provided, however, that the
amount of the Bridge Notes shall be reduced on a dollar for dollar basis in the
amount of any net proceeds received by PPH from the Rights Offering (as
hereinafter defined) in the event that the Rights Offering is consummated prior
to the Acquisition (as hereinafter defined).

 

Maturity

90 days following issuance, unless earlier prepaid or converted; provided,
however, that in the event that the Rights Offering (as hereinafter defined) has
not been consummated on the maturity date, then PPH may elect to extend the
maturity for a period of an additional 30 days (the “Extension Period”) in order
to facilitate the closing of the Rights Offering in consideration for the
payment of 0.25% of the aggregate principal amount of the outstanding Bridge
Notes (the “Extension Fee”).

 

Interest

2.50% per year (calculated on a 360-day basis). Interest will accrue from the
issue date and will be due and payable at maturity.

 

Principal

Principal due at maturity, unless earlier prepaid or converted.

 

Conversion

The Bridge Notes shall be convertible into shares of PPH common stock, par value
$0.01 per share (“Common Stock”) at the Subscription Price (as hereinafter
defined).

 

Commitment of Bridge Lenders for Bridge Notes

Each of EGI Investors, L.L.C. and Highbridge International LLC, and Highbridge
Tactical Credit & Convertibles Master Fund, L.P., severally and not jointly
agrees to purchase the Bridge Notes in the respective amounts set forth opposite
their name on Schedule A hereto for the amounts set forth on Schedule A.

 

Use of Proceeds

To finance the purchase of all of the equity interests of Hermes Consolidated,
LLC, a Delaware limited liability company (d/b/a Wyoming Refining Company) (the
“Acquisition”).

 

Mandatory Conversion

The Bridge Notes shall be mandatorily convertible into Common Stock, upon the
earlier of (i) closing of the Rights Offering (as hereinafter defined) or (ii)
maturity of the Bridge Notes. In the event that the Rights Offering closes prior
to the issuance of the Bridge Notes, then the amount of the Bridge Notes issued
will be reduced by the amount of the net proceeds of the Rights Offering and any
remaining Bridge Notes will be automatically converted into shares of Common
Stock at the Subscription Price.

 

  The conversion rate for the Bridge Notes shall initially be equal to the
Subscription Price (as hereinafter defined) for the Rights (as hereinafter
defined), subject to customary adjustments, including, without limitation, any
stock dividends or stock splits.



--------------------------------------------------------------------------------

  Upon conversion, PPH shall deliver shares of Common Stock to the Bridge
Lenders.

 

Rights Offering

The issuance of the Bridge Notes is intended to provide PPH with immediate
liquidity pending the commencement and closing of a pro rata registered rights
offering (the “Rights Offering”) of rights (the “Rights”) to purchase an
aggregate of approximately $50.00 million of newly-issued shares of Common
Stock. The exercise price for the Common Stock in the Rights Offering shall be
determined by the PPH board of directors; provided, however, that such exercise
price will be (i) not greater than $15.00 per whole share and (ii) at a discount
to the market price of the Common Stock at the close of trading on the date such
exercise price is determined (the “Subscription Price”); and the total number of
shares of Common Stock to be offered will be approximately 3.33 million, subject
to adjustment based upon the Subscription Price.

 

  The Rights shall be issued to each stockholder (including, without limitation,
to the Bridge Lenders) on a pro rata basis (the “Basic Subscription Right”) at a
rate per outstanding share of Common Stock to be determined by the PPH board of
directors. The Rights shall be transferable, provided that such transfer is not
restricted by the Transfer Restrictions. Any Rights holder that fully exercises
such holder’s Basic Subscription Right shall also be entitled, but shall not be
obliged, to subscribe for any shares of Common Stock offered in the Rights
Offering and not purchased by other stockholders, subject to proration (in
proportion to the number of shares of Common Stock held by a stockholder
including the number of shares of Common Stock a stockholder has subscribed for
pursuant to the Basic Subscription Right) if the oversubscribed shares exceed
the number of shares of Common Stock available (the “Oversubscription Right”).
Exercise of the Basic Subscription Right and the Oversubscription Right shall be
subject, in each instance, to the restrictions contained in Article 11 of PPH’s
Restated Certificate of Incorporation (the “PPH Charter”) and such other
transfer restrictions and/or stock certificate escrow protection mechanisms as
may be imposed by PPH to ensure compliance with Article 11 of the PPH Charter
(the “Transfer Restrictions”).

 

Rights Offering Proceeds

PPH covenants and agrees that all net proceeds from the Rights Offering shall be
used to reduce the amount of Bridge Notes to be issued if consummated prior to
the issuance of the Bridge Notes, or to prepay or pay, as the case may be, the
Bridge Notes following issuance. For the avoidance of doubt, any unpaid amounts
on the Bridge Notes (including accrued but unpaid interest) after payment of all
net proceeds from the Rights Offering shall be satisfied through the conversion
of the Bridge Notes into Common Stock at the Subscription Price.

 

Registration of Rights and Registration of Rights for Resale

Within three business days following the execution of this Commitment for Bridge
Notes (this “Commitment”), PPH shall file a registration statement or prospectus
supplement, as the case may be, to register the issuance of the Rights and the
resale of all Rights issued to affiliates of PPH to enable such affiliates to
freely transfer and sell such Rights upon issuance and prior to the exercise of
such Rights (the “Rights Offering

 

2



--------------------------------------------------------------------------------

 

and Resale Registration”). PPH shall use its commercially reasonable best
efforts to have the Rights Offering and Resale Registration declared effective
as promptly as practicable after filing thereof and shall not withdraw such
Rights Offering and Resale Registration without the consent of the Bridge
Lenders.

 

Transfer Restrictions

Issuance of any Common Stock upon conversion of the Bridge Notes shall be
subject in each instance, to the Transfer Restrictions contained in Article 11
of the PPH Charter and such other transfer restrictions and/or stock certificate
escrow protection mechanisms as may be imposed by PPH to ensure compliance with
Article 11 of the PPH Charter. Further, each of the Bridge Lenders agrees that
it will not sell, pledge or otherwise transfer any shares of Common Stock prior
to the closing of the Rights Offering.

 

Board Approval

The PPH Board of Directors shall have authorized and approved the (i) issuance
of the Bridge Notes and the conversion of the Bridge Notes into Common Stock,
(ii) acquisition, exercise and/or Transfer of Rights, and (iii) acquisition of
shares of Common Stock upon the exercise of Rights by any Bridge Lender or any
of its affiliates or associates; and shall not require any Bridge Lender or any
of its affiliates or associates to provide an opinion of counsel that the
Transfer will not result in the application of any section 382 limitation on the
use of the Tax Benefits (as defined in the PPH Charter) as a condition or term
of such granting such approval. For the avoidance of doubt, the parties hereto
acknowledge the continued availability without modification or adjustment of the
prior approvals of the Board of Directors of PPH, having authorized and approved
on a prospective basis, Transfers pursuant to the Allocation Agreement, after
issuance of the Bridge Notes and/or the consummation of the Rights Offering.

 

Registration Rights for Common Stock Issued upon Conversion of Bridge Notes

PPH and the Bridge Lenders shall enter into a registration rights agreement (the
“Registration Rights Agreement”) providing the Bridge Lenders with demand and
piggyback registration rights (subject to the priorities of stockholders under
registration rights agreements with the Company in existence as of the date
hereof) with respect to all shares of Common Stock issued to the Bridge Lenders
and its assigns pursuant to this Commitment and the Bridge Notes issued in
connection herewith (“Registrable Securities”). In addition, as soon as
reasonably practicable, PPH shall file a Form S-3 resale shelf registration
statement (“Resale Shelf S-3”) to register for resale the Registrable
Securities, but in any event no later than 60 calendar days after the closing of
the Rights Offering.

 

 

PPH shall use its commercially reasonable efforts to (i) have the Resale Shelf
S-3 declared effective as promptly as practicable after filing thereof, but in
no event later than (a) 60 days after the closing of the Rights Offering, or (b)
if earlier, 5 business days after the date on which the SEC informs PPH (I) that
the SEC will not review the Resale Shelf S-3 or (II) that PPH may request the
acceleration of the effectiveness of the Resale Shelf S-3 and PPH makes such
request and (ii) cause the Resale Shelf S-3 to continue to be effective until
the earlier to occur of the following (a) the Bridge Lenders have sold all of
the Registrable Securities, (b) all of the Registrable Securities covered by
such Resale Shelf S-3 may be sold by the Bridge Lenders without volume
restrictions pursuant to Rule 144 of the Securities Act or (c) the third

 

3



--------------------------------------------------------------------------------

 

anniversary of the effectiveness of the Resale Shelf S-3 (the “Effectiveness
Period”). As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) the SEC has declared a registration
statement covering such securities effective and such securities have been
disposed of pursuant to such effective registration statement, (ii) such
securities are sold under circumstances in which all of the applicable
conditions of Rule 144 under the Securities Act are met, (iii) such securities
become eligible for sale pursuant to Rule 144 without (x) notice or current
information requirements, (y) manner of sale restrictions, or (z) volume
restrictions, or (iv) such securities have ceased to be outstanding.

 

  If the Resale Shelf S-3 (i) is not filed, (ii) is not declared effective, or
(iii) does not remain effective, by or for the respective dates set forth above,
then, from such date, for each day that PPH is not in compliance with its
obligations under the registration rights agreement, PPH shall pay to the Bridge
Lenders with respect to such failure, as liquidated damages and not as a
penalty, an amount in cash equal to 1.00% of the amount of each Bridge Lenders’
(and its assigns, if any) purchase of Common Stock pursuant to this Commitment
(collectively, the “Bridge Lenders Purchase Proceeds”) per calendar month or
portion thereof that noncompliance persists up to a maximum amount of 5.00% of
the Bridge Lenders Purchase Proceeds.

 

Note Purchase Agreement

The purchase of the Bridge Notes under this Commitment will be made pursuant to
a Note Purchase Agreement (the “Purchase Agreement”) and Registration Rights
Agreement to be drafted by counsel for the Bridge Lenders and customary for such
transactions. The Purchase Agreement shall contain, among other things,
customary representations and warranties, customary covenants and conditions to
Closing.

 

Amount Payable to Bridge Lenders

In consideration of the Bridge Lender’s Commitment hereunder:

 

  (a) Upon PPH and the Bridge Lenders signing this Commitment (such date being
referred to as the “Execution Date”), each of the Bridge Lenders shall earn the
following commitment fees (the “Commitment Fees”) equal to 5.0% of its
respective Commitment to purchase the Bridge Notes through August 1, 2016
whether or not such Bridge Notes are issued. In the event that the Bridge Notes
are issued, then the Commitment Fees shall be payable in the form of reduced
proceeds to PPH upon issuance of the Bridge Notes.

 

  (b) In the event that (i) the Bridge Notes have been issued, (ii) the Rights
Offering has not been consummated upon the maturity of the Bridge Notes and
(iii) PPH has elected to extend the maturity of the Bridge Notes for the
Extension Period in consideration for the payment the Extension Fee, then such
Extension fee shall be payable in cash upon exercise of such Extension Period.

 

  (c) In the event that the Bridge Notes are not issued, then the Commitment
Fees shall be payable in cash within five business days following the August 1,
2016 expiration of this Commitment.

 

Conditions to the Obligations of the Bridge Lenders

The obligations of the Bridge Lenders described herein shall be subject to the
following conditions (which may be waived by each of the Bridge Lenders in its
sole and absolute discretion);

 

4



--------------------------------------------------------------------------------

  (i) PPH files the Rights Offering and Resale Registration with the Securities
and Exchange Commission no later than June 17, 2016 and the Rights Offering and
Resale Registration shall not have been withdrawn;

 

  (ii) The representations and warranties of PPH set forth on Exhibit A hereto
being true and correct in all material respects as of the date hereof and as of
the date of the issuance of the Bridge Notes;

 

  (iii) All conditions to the consummation of the Acquisition have been
satisfied or waived and the net proceeds of the Bridge Notes are used to pay a
portion of the purchase price for the Acquisition;

 

  (iv) The parties have entered into the Purchase Agreement for the issuance of
the Bridge Notes, the Registration Rights Agreement and such other financing
documentation as reasonably requested by the Bridge Lenders; and

 

  (v) The parties hereto acknowledge the prior approvals of the Board of
Directors of PPH having authorized and approved on a prospective basis, in
accordance with Section 11.3 of the PPH Charter, one or more Transfers (as
defined in the PPH Charter) of shares of Common Stock by the Bridge Lenders
pursuant to that certain Allocation Agreement among Remaining Emergence 5%
Shareholders, dated as of November 10, 2014 (the “Allocation Agreement”), after
the consummation of the Rights Offering.

 

 

Fundamental Change

The conversion rate shall be equitably adjusted in the event of a “Fundamental
Change.” For purposes of this Commitment “Fundamental Change” means:

 

  (i) a “person” or “group” within the meaning of Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than PPH, its
wholly-owned subsidiaries and the employee benefit plans of PPH and its
subsidiaries, has become the direct or indirect “beneficial owner,” as defined
in Rule 13d-3 under the Exchange Act, of PPH common equity representing more
than 50% of the voting power of the PPH common equity; and

 

  (ii) the consummation of (A) any recapitalization, reclassification or change
of the Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets; (B) any share
exchange, consolidation or merger of us pursuant to which the Common Stock will
be converted into cash, securities or other property or assets; or (C) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of us and our subsidiaries, taken
as a whole, to any person other than a wholly-owned subsidiary of PPH; provided,
however, that a transaction described in clause (B) in which the owners of all
classes of the PPH common equity immediately prior to such transaction own,
directly or indirectly, more than 50% of all classes of common equity of the
continuing or surviving corporation or transferee or the parent thereof
immediately after such transaction in

 

5



--------------------------------------------------------------------------------

 

substantially the same proportions as such ownership immediately prior to such
transaction shall not be a fundamental change pursuant to this clause (ii).

 

Ranking - Unsecured

The Bridge Notes will be senior unsecured obligations of PPH and will rank:

 

  (i) subordinated in right of payment to any of PPH’s secured indebtedness; and

 

  (ii) senior in right of payment to any indebtedness of PPH that is expressly
subordinated in right of payment to the Bridge Notes;

 

  (iii) equal in right of payment to any of PPH’s unsecured indebtedness that is
not so subordinated; and

 

  (iv) structurally junior to all indebtedness and other liabilites of any PPH
subsidiaries.

 

 

Representations and Warranties

PPH makes the representations and warranties set forth on Exhibit A attached
hereto to each of the Bridge Lenders and each of the Bridge Lenders, severally
and not jointly, make the representations and warranties set forth on Exhibit B
attached hereto to PPH. The Purchase Agreement shall contain customary
representations and warranties associated with the issuance of the Bridge Notes.

 

Affirmative/Negative Covenants

Affirmative covenants to include use of proceeds; payment of taxes and other
obligations; continuation of business and maintenance of existence and rights
and privileges; necessary consents, approvals, licenses and permits; compliance
with laws and regulations; maintenance of books and records; financial reporting
(including annual audited and quarterly unaudited financial statements);
continued listing of the Common Stock on any of the NYSE MKT, The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors).

 

  The Purchase Agreement will not restrict: (i) the amount of debt that PPH or
any of its subsidiaries may incur, (ii) any liens or encumbrances on PPH’s
properties or any of PPH’s subsidiaries’ properties, and (iii) any dividends or
restricted payments declared or made in cash or stock to PPH’s stockholders.

 

Financial Covenants

None.

 

Events of Default

Each of the following is an event of default with respect to the Bridge Notes:

 

  (i) default in the payment of principal of any Bridge Note when due and
payable at its stated maturity, upon any required repayment, or upon declaration
of acceleration or otherwise;

 

  (ii) failure to comply with the obligation to convert the Bridge Notes in
accordance with the Purchase Agreement;

 

  (iii) failure to give notice of a Fundamental Change when required;

 

6



--------------------------------------------------------------------------------

  (iv) default by PPH or any of its subsidiaries with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in excess
of $20,000,000 (or its foreign currency equivalent) in the aggregate of us
and/or any such subsidiary beyond any applicable grace period, whether such
indebtedness now exists or shall hereafter be created (x) resulting in such
indebtedness becoming or being declared due and payable or (y) constituting a
failure to pay the principal or interest of any such debt when due and payable
at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise;

 

  (v) certain events of bankruptcy, insolvency, or reorganization of PPH or any
of its significant subsidiaries, as defined in Article 1, Rule 1-02 of
Regulation S-X; or

 

  (vi) a final judgment or judgments for the payment of $20,000,000 (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against PPH or any of its subsidiaries,
which judgment is not discharged, stayed or bonded within 60 days after (x) the
date on which the right to appeal thereof has expired if no such appeal has
commenced, or (y) the date on which all rights to appeal have been extinguished.

 

Amendments and Waivers

Amendments and waivers of the provisions of the Purchase Agreement or related
financing documentation will require the approval of the Bridge Lenders.

 

Indemnification

PPH will indemnify the purchasers and their respective affiliates, partners,
directors, officers, agents and advisors and hold them harmless from and against
all liabilities, damages, claims, costs, expenses (including reasonable fees,
disbursements, settlement costs and other charges of counsel) (collectively,
“Losses”) relating to the Bridge Notes and PPH’s use of proceeds of the Bridge
Notes and the Rights Offering.

 

  Each of the Bridge Lenders agrees to severally, and not jointly, indemnify and
hold PPH, its affiliates, any of its or their affiliates, and any of its or
their respective officers, directors, employees, agents, representatives,
successors, members, stockholders, partners, lenders and capital sources (each,
a “PPH Indemnitee”) harmless from and against any and all Losses to which any
PPH Indemnitee may become subject insofar as such Losses arise out of or are
based upon (i) any inaccuracy in, breach of or failure to comply with, any
representation, warranty, or covenant made by such Bridge Lenders in this
Commitment or (ii) information furnished in writing to PPH by each Bridge
Lender, respectively, expressly for use in the preliminary prospectus,
registration statement or the prospectus relating to the Rights Offering and
Resale Registration or any amendment or supplement thereto.

 

Expense Reimbursement

PPH shall reimburse the Bridge Lenders, whether or not the Bridge Notes are
issued or the Rights Offering is consummated, for all of the costs and expenses
incurred by the Bridge Lenders in connection herewith, including the reasonable
fees and disbursements of legal counsel to Bridge Lenders.

 

7



--------------------------------------------------------------------------------

Binding Commitment

This Commitment made by the Bridge Lenders represents the binding commitment by,
on the one hand, PPH and, on the other hand, the Bridge Lenders, with respect to
the subject matter hereof. Each party executing this Commitment intends to be
legally bound hereby.

 

Waiver of Jury Trial and Punitive and Consequential Damages

All parties to the financing documentation waive the right to trial by jury and
the right to claim punitive or consequential damages.

 

Governing Law

New York

 

Absence of a Public Market for the Bridge Notes

PPH does not intend to apply for a listing of the Bridge Notes on any securities
exchange or any automated dealer quotation system.

 

Public Announcement

PPH and the Bridge Lenders shall agree (such consent not to be reasonably
withheld) as to the content and timing of any press release or other document
disclosing the existence of the Bridge Notes, Rights Offering, the Commitment,
and any related transactions, provided that any such press release is initially
prepared by, and finally approved by, legal counsel to PPH prior to public
release.

 

Closing Date

Subject to the terms and conditions set forth in this Commitment and the
Purchase Agreement, simultaneous with the closing of the Acquisition, but in any
event on or before August 1, 2016, unless extended for the Extension Period.

 

Miscellaneous

This Commitment is made solely for the benefit of the Bridge Lenders, the
affiliates of the Bridge Lenders, and PPH and its affiliates, and no other
person, partnership, association or corporation shall acquire or have any right
under or by virtue of this Commitment.

 

  PPH may not assign any of its rights (nor delegate any of its obligations)
under this Commitment without the prior written consent of the Bridge Lenders.

 

  In case any one or more of the provisions contained in this Commitment, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect under the laws of any jurisdiction, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way affected or
impaired thereby or under the laws of any other jurisdiction.

 

  The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Commitment were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Commitment and to enforce specifically the
terms and provisions hereof.

 

  This Commitment may not be amended, modified or changed, in whole or in part,
except by an instrument in writing signed by PPH and the Bridge Lenders.

 

 

This Commitment may be executed in counterparts, each of which shall

 

8



--------------------------------------------------------------------------------

 

be deemed an original, but all of which together shall be deemed to be one and
the same agreement. A signed copy of this Commitment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Commitment.

 

  [SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

Agreed and Acknowledged this 14th day of June, 2016. PAR PACIFIC HOLDINGS, INC.
By:   /s/ James Matthew Vaughn Its:   Sr. Vice President and General Counsel

 

10



--------------------------------------------------------------------------------

BRIDGE LENDERS: EGI INVESTORS, L.L.C. By:  

/s/ Philip Tinkler

Its:  

 

11



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL LLC By:   Highbridge Capital Management, LLC, its
trading manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director HIGHBRIDGE TACTICAL CREDIT &
CONVERTIBLES MASTER FUND, L.P. By:   Highbridge Capital Management, LLC, its
trading manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

12



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of Bridge Lenders

 

Name of Bridge Lender

  

Entity Type and

State of

Organization

   Principal Amount
Purchased      Proceeds Payable  

EGI Investors L.L.C.

   Delaware Limited Liability Corporation    $ 36,750,000       $ 34,912,500   

Highbridge International LLC,

        

Highbridge Tactical Credit & Convertibles Master Fund, L.P

               $ 15,750,000       $ 14,962,500   

 

13



--------------------------------------------------------------------------------

Exhibit A

PPH Representations and Warranties

PPH represents and warrants to the Bridge Lenders, as of the date hereof, as
follows:

1. PPH has all necessary corporate power and authority to execute and deliver
this Commitment, and perform its obligations hereunder. The issuance of the
Bridge Notes and the Rights Offering have each been duly and validly authorized
by PPH, and all determination and consent necessary for this issuance of Common
Stock in connection therewith required under Article 11 of the Restated
Certificate of Incorporation of PPH have been obtained. This Commitment is the
valid and binding obligation of PPH and is enforceable against PPH by the Bridge
Lenders in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state law or principles of public policy.

2. The Rights and the shares of Common Stock issuable upon conversion of the
Bridge Notes and upon exercise of the Rights have been duly authorized by PPH.
The Common Stock, when issued and delivered by PPH against payment therefor as
provided for in the Bridge Notes and the Rights Offering, will be validly
issued, fully paid and nonassessable. No vote of the holders of any class or
series of capital stock or other securities of PPH or any subsidiary of PPH is
required to approve or effect this Commitment or any transaction contemplated
hereby, including, without limitation, under applicable law, applicable stock
exchange rules or regulations, the Restated Certificate of Incorporation of PPH
(including, without limitation, Article 11 thereof) or by-laws of PPH or any
subsidiary of PPH, or any agreement of any kind applicable to PPH, any
subsidiary of PPH, or their assets.

3. The execution, delivery and performance of this Commitment and the issuance
of the Bridge Notes will not (i) conflict with, result in the creation or
imposition of any lien, charge or encumbrance upon any of the assets of PPH or
any of its subsidiary pursuant to the terms of, or constitute a default under,
any material agreement, indenture or instrument to which PPH or any of its
subsidiaries is a party, or (ii) result in a violation of the Restated
Certificate of Incorporation or By-laws of PPH or any of its subsidiaries or any
order, rule or regulation of any court of governmental agency having
jurisdiction over PPH or any of its subsidiaries or any of their respective
properties. Except as required by the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder, the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder, and
applicable state securities law, or other applicable law, no consent,
authorization or order of, or filing or registration with, any court of
governmental agency is required for the execution, delivery and performance of
this Commitment and the Bridge Notes.

4. The offer and sale of the Bridge Notes and the issuance of shares of Common
Stock upon conversion of the Bridge Notes to each of the Bridge Lenders shall be
exempt from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, and applicable
state securities laws.

 

14



--------------------------------------------------------------------------------

Exhibit B

Representation and Warranties of the Bridge Lenders

Each Bridge Lender hereby severally and not jointly represents and warrants to
PPH, as of the date hereof, as follows:

1. Bridge Lender has all necessary corporate power and authority to execute and
deliver this Commitment, and perform its obligations hereunder up to the amount
set forth opposite Bridge Lender’s name in Schedule A to this Commitment. The
execution, delivery and performance by Bridge Lender of this Commitment and the
transactions contemplated hereby up to the amount set forth opposite Bridge
Lender’s name on Schedule A hereto have been duly and validly authorized and
approved, and no other corporate proceedings on the part of Bridge Lender are
necessary to authorize such execution, delivery and performance by Bridge Lender
of the Commitment up to the amount set forth opposite Bridge Lender’s name in
Schedule A hereto. This Commitment is the valid and binding obligation of Bridge
Lender and is enforceable against Bridge Lender by PPH up to the amount set
forth opposite Bridge Lender’s name in Schedule A hereto in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as rights to indemnity may be limited by federal or state law or
principles of public.

2. The execution, delivery and performance of this Commitment up to the amount
set forth opposite Bridge Lender’s name in Schedule A hereto will not
(i) conflict with, result in the creation or imposition of any lien, charge or
encumbrance upon any of its assets or any of its subsidiaries pursuant to the
terms of, or constitute a default under, any material agreement, indenture or
instrument to which it or any of its subsidiaries is a party, or (ii) result in
a violation of its Limited Partnership Agreement or Operating Agreement or
similar document or any order, rule or regulation of any court or governmental
agency having jurisdiction over it. Except as required by the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities law, no consent,
authorization or order of, or filing or registration with, any court or
governmental agency is required for the execution, delivery and performance of
this Commitment.

3. Bridge Lender (i) is an “accredited investor” as defined in Rule 501(a)(1),
(2), (3), (5), (6), (7) and/or (8) of Regulation D under the Securities Act of
1933, as amended; (ii) has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of this Commitment, and has so evaluated the merits and risks of this
Commitment; (iii) been given access to and an opportunity to examine such
documents, materials and information concerning PPH as the Bridge Lender deems
to be necessary or advisable in order to reach an informed decision as to an
investment in PPH, to the extent that PPH possesses such information, has
carefully reviewed and understands these materials and has had answered to the
Bridge Lender’s full satisfaction any and all questions regarding such
information; (iv) made such independent investigation of PPH, its management,
and related matters as the Bridge Lender deems to be necessary or advisable in
connection with

 

15



--------------------------------------------------------------------------------

this Commitment, and is able to bear the economic and financial risk of this
Commitment; (v) has not been offered the shares of PPH common stock contemplated
by this Commitment by any means of general solicitation or general advertising;
and (vi) was solicited or became aware of this investment either through (1) a
substantive, pre-existing relationship with PPH, (2) direct contact with PPH or
its agents outside of any public offering effort, and/or (3) through contacts by
PPH not identified through any public offering.

 

16